UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-KSB/A (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended: March 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-17304 Cistera Networks, Inc. (Name of small business issuer in its charter) Nevada 91-1944887 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 17304 Preston Road, Suite 975, Dallas, Texas75252 (Address of principal executive offices)(zip code) Issuer's telephone number (972) 381-4699 Securities registered under Section 12(b) of the Act:NONE Securities registered under Section 12(g) of the Act: Common Stock Par Value $0.001 (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act [] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-Bcontained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Total revenues for fiscal year ended March 31, 2007: $1,932,838. At March 31, 2007, the aggregate market value of all shares of voting and non-voting common equity held by non-affiliates was approximately $8,748,254.In determining this figure the issuer has assumed that all directors and executive officers are affiliates.This assumption shall not be deemed conclusive for any other purpose. The number of shares outstanding of each class of the issuer's common equity, as of March 31, 2007, was as follows: 8,292,022 common shares, $.001 par value per share. Transitional Small Business Disclosure Format (check one): Yes [] No [X] TABLE OF CONTENTS Item Number and Caption Page PART I Item 1.Description of Business 2 Item 2.Description of Property 8 Item 3.Legal Proceedings 9 Item 4.Submission of Matters to a Vote of Security Holders 9 PART II Item 5.Market for Common Equity and Related Stockholder Matters 9 Item 6.Management's Discussion and Analysis or Plan of Operations 10 Item 7.Financial Statements 15 Item 8.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 15 Item 8A.Controls and Procedures 15 PART III Item 9.Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 17 Item 10.Executive Compensation 19 Item 11.Security Ownership of Certain Beneficial Owners and Management 21 Item 12.Certain Relationships and Related Transactions 22 Item 13.Exhibits and Reports on Form 8-K 25 Item 14.Principal Accountant Fees & Services 26 PART I ITEM 1:DESCRIPTION OF BUSINESS History CNH Holdings Company, a Nevada corporation (the Company) was incorporated in Delaware on April 15, 1987, under the name of I.S.B.C. Corp.The Company subsequently changed its name first to Coral Companies, Inc., and then to CNH Holdings Company.Domicile was changed to Nevada in 1997.The Company conducted an initial public and secondary offerings during the 1980's.On June 15, 1998, the Company acquired Southport Environmental and Development, Inc.This acquisition however was subsequently rescinded by agreement between the parties and made a formal order of the court effective April 19, 2000.This order put the Company in the position that it occupied at June 14, 1998, as if none of the actions that had occurred from that time to the date of rescission had transpired. On May 5, 2003, Corvero Networks, Inc., a Florida corporation, was formed by CNH Holdings Company as a wholly owned subsidiary to acquire the use of certain technology known as the XBridge Technology.This technology has as its principal component the Corvero Convergence Platform.The acquisition was accomplished by entering into a license agreement with XBridge Software, Inc., a Delaware corporation. The Company was in the development stage from January 1, 1992 to May 5, 2003.Since May 5, 2003, the Company has commenced planned principal operations and is no longer in the development stage. On August 31, 2004, CNH Holdings Company absorbed its wholly owned subsidiary Corvero Networks, and began doing business as Cistera Networks.All Corvero products adopted the Cistera name. On May 19, 2005, the Company entered into a merger agreement with XBridge Software, Inc., pursuant to which XBridge Software would be acquired through a merger with a wholly owned subsidiary formed by the Company.The merger was completed on May 27, 2005. On September 27, 2005, we changed our name to Cistera Networks, Inc. Business Overview We provide IP network-based application appliances and services that add features and enhanced functionality to the telecommunications services used by large enterprises, small and mid-sized organizations, both in the commercial and public sector.Our objective is to be the leading provider of IP communications platforms and advanced application engines for businesses worldwide.Our software-based and hardware-based solutions are delivered on our open-architecture, component-based platform known as the Cistera ConvergenceServer™, which allows administrators to centrally manage advanced applications for IP telephony environments across large single-site and multi-site private voice/data networks.Because our solutions improve customer responsiveness, employee productivity and efficiencies for customers using IP telephony systems, we believe that our convergence solutions complement the efforts of IP telephony solution providers such as Cisco, Nortel, Sylantro and Avaya to increase the overall return on investment and value contribution associated with IP telephony systems.This has allowed us to establish cooperative relationships with IP telephony solution providers, as well as large value added resellers (VARs) and systems integrators (SIs) focused on delivering IP telephony systems and services. We began operations in May 2003, and first introduced our convergence solutions in September 2003.We initially offered our solutions at discounted prices, to seed the market and to establish a referenceable customer base.From May 2003 through June 2005, we staffed our operations, grew our reseller channel, built our infrastructure, created, marketed and delivered our solutions and obtained an initial base of paying customers.From January 2005 to the present time, we increased expansion efforts into Canada and Europe.Our revenues grew from $1,322,675 in fiscal 2005 to $1,932,838 in fiscal 2007. 2 We cannot be certain that our revenues will continue to grow or that we will achieve profitability in the future.We cannot accurately predict our future growth rate, if any, or the ultimate size of our market. Our ability to increase revenues and achieve profitability depends on a number of factors outside of our control, including the extent to which: Þ our solutions are able to gain market acceptance, particularly as IP telephony increases penetration in the mainstream market; Þ we are able to acquire and retain customers on a cost-effective basis; Þ we are able to establish strategic relationships with IP telephony platform and services providers; Þ we are able to successfully identify, develop and market enhanced applications for the mainstream market; Þ IP telephony platform and service providers develop or bundle competing applications; and Þ we become subject to increased regulatory burdens. Currently, we offer new customers a variety of packaged applications, and platform tools for customized solutions.We market our software and hardware solutions through a VAR channel, and directly in some cases to Fortune 500 customers.To ensure growth scalability, our VAR channel is being trained to deliver professional services for standard installations, which we believe will allow us to focus on advanced professional services for complex installations. We plan to reinvest our earnings for the foreseeable future in the following ways: hiring additional personnel, particularly in sales and engineering; expanding our domestic and international selling and marketing activities; increasing our research and development activities to upgrade and extend our solution offerings and to develop new solutions and technologies; growing our VAR and systems integration channel; adding to our infrastructure to support our growth; and expanding our operational and financial systems to manage a growing business. Key Terms and Definitions Þ Enterprise Voice is defined as the combination of Enterprise Telephony and Enterprise VoIP Gateways. Þ Enterprise Telephony is defined as the combination of Enterprise IP Telephony and traditional telephony (PBX/KTS). Þ Enterprise IP Telephony is defined as the combination of LAN Telephony, Converged Telephony, and IP Phones. Þ Enterprise VoIP Gateway is defined as a Layer 3 network device which provides the interconnection of CPE-based voice and data traffic across a WAN network or the PSTN, also refereed to as trunks. This device is typically a modular or standalone router specially equipped with voice DSP resources. Þ LAN Telephony (IP-Only) is defined as those ports and systems which provide Enterprise Voice services over a LAN whereby both call control and voice traffic traverse a packet network, in most cases IP running over Ethernet. The use of a traditional PBX or KTS is not required. In most cases the three fundamental elements to this network architecture include a server running call control software, Ethernet switches, and IP Phones. Þ Converged Telephony (TDM/IP) is defined as those lines and systems which provide voice services whereby voice traffic traverses TDM lines but call control is packet based.In most cases this enables a traditional Enterprise Voice network to migrate its infrastructure to IP incrementally with the prime advantage of maintaining prior capital investment in PBXs and traditional phones. In most cases call control resides on a server, connected to a LAN, running call control software which provides call control to a PBX.In this case, the end-points remain TDM but the call control is IP. Also, other form factors of this segment may not include traditional phone systems, but an integrated standalone device which integrates the functions of TDM and IP at a systems level. These standalone solutions are targeted to smaller deployments as found at branch offices or small offices. 3 Þ IP Phone is defined as a packet based telephone that has a Layer 3 IP address and a Layer 2 network connection (in most cases Ethernet or Voice over Ethernet). The functions of an IP Phone mirror that of a traditional phone. Technically, an IP Phone transmits voice traffic by first taking the Voice Payload and adding an RTP header, then a UDP header, then an IP header and finally an Ethernet header per frame. An IP Phone is an IP appliance, which has been optimized for voice applications. Given that it is more than a traditional telephone, other network services may be available to the IP Phone such as Internet browsing or other network services. An IP Phone can be a hard phone, soft phone, or wireless device. Industry Background The term "IP telephony" covers a range of technologies, including voice-over-IP (VoIP) and fax-over-IP services, which are carried over both the Internet and private IP-based networks. IP telephony connects across combinations of PCs, Web-based telephones, and phones connected via public telephone lines to remote voice gateways. Because information traveling through an IP-based network travels in discrete packets, it does not need to rely on a continuously available switched circuit as does information traveling in the analogue format used in traditional telephony.Consequently, IP-based services are very bandwidth and cost-efficient. Users of IP telephony typically can save money because IP telephony operates more efficiently than ordinary plain old telephone service (POTS) and because it currently avoids most of the tariffs and tolls applicable when using POTS, especially with respect to international telephone service.IP-based voice conversations require less than 10% of the bandwidth of POTS.This efficiency of bandwidth results from two factors: First, compression techniques, such as G.723.1, a standard IP compression technique, compresses a standard POTS transmission resulting in an overall bandwidth reduction generally in the range of 6-to-1.Second, POTS requires full duplex—a simultaneous transmission in both directions—to support a telephone conversation.Tying up bandwidth in this fashion is wasteful because in conversations, typically only one person is speaking at a time.Voice-over-IP (VoIP) products have the ability to sense the silence and cease transmitting when one party is quiet.This technique almost halves the required bandwidth of a typical telephone conversation.As a result, IP telephony commonly consumes as little as one-twelfth the bandwidth of POTS to transmit conversations.In addition, IP telephony provides carriers with the ability to lower costs by consolidating both voice and data in one network instead of necessitating the two separate networks required for traditional POTS and data. VoIP technologies convert digitized voice into data packets that are encapsulated in Internet protocol, thus allowing IP Phone calls, faxes and voice traffic to be relayed over corporate intranets or across the Internet.As a result, VoIP presents an opportunity for exciting new uses for IP-based phone systems, such as: IP multicast conferencing and telephony distance learning applications, phone directories and customer service monitoring and playback of calls via IP, and “voice web browsing” where the caller can interact with a web page by speaking commands.The ability to access enterprise data and applications through a device such as a web-browser enabled IP Phone has presented an opportunity to position the IP Phone as a peer to the personal computer in many work environments - especially where PC's are not appropriate user interfaces for employees.Apart from the economies provided by moving a firm’s communications onto one network, it is IP convergence, the uniting of voice, video and data that has provided many companies with a compelling reason to replace legacy phone systems with IP telephony. Market Highlights: · Total IP phone annual shipments are expected to grow from 10 million units in 2006 to 164 million units in 2010 (Still less than 5% of all communication devices sold) (According to research firm, In-Sat) · Enterprise converged mobile device (SmartPhone) shipments were 7.3 million in 2005, and are projected to reach 63 million units worldwide by 2010 (According to research firm, IDC) · Computer-Telephony Integration (CTI) was $5 Billion in 2005, and projected to be $12 Billion by 2010 (Telecommunication Industry Association - North America) · $7.5 Billion in revenue is expected to be reached by 2010 for the Land Mobile Radio market (LMR) (Venture Development Corporation – North America) 4 Limitations of Existing IP Telephony Solutions Existing IP telephony solutions have been criticized for lacking the broad set of features, or applications, such as voicemail, call transfer, and three-way calling, that traditional PBX phone systems have developed over the past century.As an application development company for the IP telephony market, we bridge the feature/function gap currently present in many major IP telephony platforms like those provided by Cisco, Avaya, Nortel, Siemens and others.We believe that, just as happened with POTS, application providers will flourish alongside the equipment providers as the IP telephony market develops and matures. The Opportunity for Convergence of Voice, Video and Data IP telephony refers to the technology used in transmitting voice over a network using open, standards-based IP.Our Convergence IP telephony solutions leverage a single network infrastructure for the transmission of data, voice, and video traffic to deliver high-quality voice and fully integrated communications and enable enterprises to realize the business benefits of a converged network.These benefits include increased productivity, business flexibility, and reduced operational costs. With the mainstream adoption of enterprise IP communications, businesses are now embracing the operational benefits of convergence at an accelerated pace.While the infrastructure benefits of IP telephony are well documented, the user-level benefits are only now starting to emerge.Today, businesses deploying IP telephony are looking for benefits that extend beyond VoIP into ways to integrate existing business data into the telephony environment. Collaboration tools like video conferencing and multicasting can be delivered to every desktop, enabling up-to-the minute information sharing between employees, partners, suppliers and customers - improving the company's ability to respond and collaborate at a fraction of the cost of other point solutions. Unified views of customer data also become a reality with the true integration of voice, video and data.Combined with the use of intelligent communication devices like IP-based phones, critical information and important messages can travel to the employees to enable them to work smarter and faster. Finally, a converged network is more capable of supporting a mobile workforce.By offering remote access to a corporate network and its information, geographically dispersed locations or traveling employees can access the tools they need to perform and interact with customers, thereby increasing per capita efficiency. The movement towards incorporating voice, video and data into a single network is referred to as "convergence".IP telephony now allows the telephone to serve up data in a manner similar to a PC or any other web-enabled device. Before the introduction of our Cistera ConvergenceServer™, most IP data-based applications offered via IP Phones were limited by the phone's own ability to navigate and/or manipulate data in a meaningful way.The Cistera ConvergenceServer™, coupled with XML, other standard protocols and an IP telephony environment, allows an enterprise to achieve unique client-application integration through its IP Phones.This integration is accomplished in the network as a peer with other user interface devices such as PCs, PDAs, wireless phones and point-of-sale devices, among others.By coupling an XML browser with voice services, we are able to combine voice, video and powerful data query applications and deliver them through IP communications devices. Our Strategy Our objective is to be the leading provider of IP communications Application Platforms and advanced application engines for businesses worldwide. To achieve this objective, we are pursuing the following strategies: 5 Extend Our Product and Technological Leadership. We believe our solution supports more communications and data format standards across the broadest range of communications systems than most other competing solutions, allowing us to provide improved interoperability within a customer’s existing network infrastructure.We intend to build upon our IP communications technology and improve our solution's functionality and ease of use for rapidly designing, deploying and maintaining our communications solutions in a customer’s environment.We may also seek to enhance our products through licensing or acquiring complementary technologies or businesses.We believe that we are also unique in delivering a full suite of application engines to an IP communications end point and plan to extend our application engine portfolio. Expand Sales and Distribution Channels.We intend to pursue a multi-channel, distribution strategy by expanding our key relationships with system integrators, VARs, OEMs and distributors.We intend to increase our domestic distribution by adding channel sales personnel.We also plan to continue to expand our indirect distribution through alliances with additional system integrators, VARs and OEMs.We intend to launch our international distribution by developing additional relationships with international distributors and creating strategic alliances with international system integrators.We anticipate that our primary means of addressing the market will be through our indirect sales force. Capitalize on Our Professional Services Capabilities.We have established what we believe to be highly successful relationships with customers and VARs by assisting them in designing, developing and deploying our convergence solutions.Our professional services range from strategic and architectural planning to complete integration and deployment of our products.While we encourage our indirect channel partners to build out professional services practices to support the Cistera solutions, we will continue to extend our professional services expertise in applying emerging standards, especially XML standards, to create additional solutions that capitalize on our technologies.By offering a full range of professional services, we believe we can strengthen our existing customer and VAR relationships and foster new relationships, creating opportunities to sell additional products.Our current expectation is for our VAR channel to handle the standard installation and configuration requirements, thereby enabling us to focus on the more advanced customer services requirements and to scale rapidly to meet the anticipated demand for our convergence solutions. Products Our convergence products consist of application appliances—hardware and software combined to deliver a broad suite of feature-sets on a scalable architecture: Hardware platforms The Cistera platforms combine advanced software engines with hardware devices that have been optimized and in some cases, specifically designed to deliver the performance and scalability required for IP telephony application environments. Þ Cistera ConvergenceServer™ (CCS™) the foundation of a Cistera IPT solution is available in six form factors—the CCS 1000, the CCS 1500, the CCS 2500, the CCS 5500 and the CCS 7500 are designed to support“small”, “medium”, “large” and “service provider” performance requirements for specific customer locations.The servers are rack-mountable, open standards-based hardware systems. Þ Cistera ZoneController™(CZC™) enables IP phone systems to work with existing or newly installed overhead speakers to create a unified paging system.Cistera’s solution is the only one that supports simultaneous broadcasting to IP phones and speakers. Cistera 1.7 Software Platform.The Cistera 1.7 software platform is a component-based architecture that enables enhanced scalability and management of advanced IP Phone applications.This platform has built in media management engines that enable third-party application developers to leverage our pre-built components—a voice recording engine, a broadcast engine, a content streaming engine, a pin code and authentication engine, a ruleset engine and a grouping engine—without having to create each component from the ground up.Our authorized developers can use our published APIs to invoke many of these services and therefore focus their development efforts on the workflow components critical for specific industries.This platform also provides configurable administration and management tools. 6 Cistera Advanced IP Phone Applications.We believe that we have developed the broadest suite of advanced IP Phone applications available in the market today.These applications include: Þ QuickRecord™ - an IP telephony on-demand voice recorder and media management service designed to allow phone users to record important or malicious calls when needed and play them back from the phone.The entire call is recorded regardless of when the user presses the record button during the call. Þ CallCenterRecord™ - an IP telephony continuous voice recorder and media management service with remote monitoring and quality reporting features.It supports standard storage and archival systems. Þ RapidBroadcast™ - an IP telephony messaging and broadcast system. Instantly transmit text or voice messages or schedule pre-recorded broadcasts to a defined group or to an entire organization through IP Phones or external speakers. Þ VirtualDirectory™- a centralized directory system that allows telephone users, both internal and external to traverse corporate information quickly without time consuming tree-based systems. Callers can use their touchtone or voice to request information or to be directed to the appropriate extension.It supports LDAP integration into popular contact management systems. Þ ContentStreamer™ - an IP telephony streaming solution that delivers audio, graphics, music, and data streaming capabilities to the IP Phone network.It enables targeted music/messaging for on-hold callers as well. Cistera’s solution uses Real Simple Syndication (RSS) to deliver targeted messaging that is delivered as it is updated Þ PhoneAssist™ - integrates the PC and the IP Phone, enabling access to CRM application directories from the phone, or “click-to-dial” from the computer. Þ PhoneVerify™ - provides cost effective account code authentication, client matter codes, and forced code authorization that integrate with leading call detail reporting systems. Þ RuleSetManager™ - enables control of behavior of IP Phone applications, IP Phones and other IP devices from a central administration point. Itallows quick configuration to apply rule-based call management for an IPT system. Þ GroupManager™ - enables the organization and management of designated groups of IP Phone users from a central administration point.It allows the system administrator to assign rights and services based upon group association. Our convergence solutions utilize several key technologies to provide integration into IP communications environments, including XML, JTAPI, J2EE, SIP, H.323, and others. Our convergence solutions have been designed to interoperate seamlessly within network environments, by aligning with key industry standards.There are occasions where integration with certain legacy platforms requires that our solutions interact with some proprietary protocols.In these situations, our convergence solution works to maintain open protocols for the broad network functions, while supporting the proprietary codecs for the specific areas of interoperability.An example of this would be in the way our products currently support Cisco’s proprietary SCCP protocol. We have designed our solution to provide support for many of the emerging industry XML standards with minimal impact to existing business applications.
